DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
Allowable Subject Matter
Claims 1, 2, 4, 6-10, 12-17, 19, 20 and 22 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest an array substrate comprising, along with other recited claim limitations, a monocrystalline silicon substrate employed as the substrate comprising a central display area, plurality of pixel circuits comprise a plurality of transistors, each of which has an active region inside the monocrystalline silicon substrate wherein the substrate circuits further comprise: 2a first insulatinq layer, disposed over the monocrystalline silicon substrate; a first electrode metal layer, disposed over the first insulatinq laver and comprisin a gate electrode pattern of the plurality of transistors; a second insulating layer, disposed over and covering the first electrode metal laver and the first insulatinq laver; a second electrode metal layer, disposed over the second insulatinq laver and comprising a drain electrode pattern and a source electrode pattern of the plurality of thin film transistors; and a plurality of first vias, arranged to run through the first insulating layer and the second insulatinq layer, and confiqured to couple the drain electrode pattern or the source electrode pattern of the plurality of transistors to the active region inside the monocrystalline silicon substrate, wherein the data lines are disposed in the first electrode metal layer, and the scan lines are disposed in the second electrode metal layer, wherein the gate electrode pattern is connected to one of the scan lines though a connection hole in the second insulating layer as amended on 8/15/2022 and as argued on pages 9-12 of the remarks filed on 8/15/2022. Claims 2, 4, 6-10, 12-17, 19, 20 and 22 depend on claim 1 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        9/9/2022